*588DISSENTING OPINION TO ABATEMENT ORDER OF DECEMBER 1, 2004, ON PETITION FOR DISCRETIONARY REVIEW
TOM GRAY, Chief Justice.
For the reasons stated in my dissenting opinion to the order withdrawing the judgment and opinion on petition for discretionary review, the Court lacks jurisdiction to issue an abatement order. See Better v. State, No. 10-02-00282-CR, 2004 WL 3015320, at *1, 2004 Tex.App. LEXIS 10354, at *4 (Tex.App.-Waco Dec. 29, 2004, order) (per curiam) (Gray, C.J., dissenting). Accordingly, I dissent.